Citation Nr: 1337215	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for the service-connected right shoulder disability, status post reconstruction.  

2.  Entitlement to service connection for cervical spine degenerative disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.  

In June 2009, the RO continued a 30 percent evaluation assigned for the service-connected right shoulder disability.  The Veteran disagreed with the decision and perfected this appeal.  

In July 2010, the RO denied service connection for cervical spine degenerative disc disease/degenerative joint disease.  The Veteran disagreed and a Statement of the Case was furnished to him in June 2012.  According to VACOLS (Veterans Appeals Control and Locator System), this appeal was closed for failure to respond with a VA Form 9.  

In February 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

At the hearing, the representative argued that the Veteran had presented a Form 9 on the cervical spine issue to the RO Public Contact (Room 222) along with color photographs.  A review of the claims folder shows that these documents were actually received in July 2011 along with a Notice of Disagreement.  The Board is unable to locate a VA Form 9 with regard to this issue.

Nonetheless, the Veteran presented testimony regarding this issue and the VLJ considered it intertwined with the appeal issue and thought they should be running in tandem.  

Under these circumstances, the Board accepts jurisdiction of the cervical spine issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing). 

The Virtual VA and VBMS folders have been reviewed.

The issue of service connection for an acquired psychiatric disorder, claimed as secondary to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On review, additional development is needed.  See 38 C.F.R. § 3.159(c) (2013).

First, it does not appear that the Veteran received appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as concerns the current appeal for an increased evaluation.  In this regard, the Board observes that the June 2009 rating decision appears to have been completed in response to a future examination, rather than a separate claim for increase.  

Second, at the hearing, the Veteran testified that he continued to receive medical treatment at the VA Medical Center in Bay Pines, Florida.  The records from this facility were last uploaded to the virtual folder in September 2012.  Additional records should be requested on remand.

The Veteran also testified that VA referred him to a civilian doctor.  An April 2011 VA record indicates that the Veteran was referred to the Florida Orthopaedic Institute on a fee service basis for a right shoulder evaluation.  It appears that the fee basis note was scanned into the system in May 2011.  The Board, however, is unable to locate this record.  On remand, any fee basis records should be obtained.

At the hearing, the Veteran testified that his last right shoulder examination was in June 2009 and that the August 2012 VA examination was only for his left shoulder.  On review, the August 2012 examination includes range of motion findings pertaining to the right shoulder (e.g., flexion and abduction were both shown to 90 degrees).  

This examination was received following the January 2012 Supplemental Statement of the Case and prior to certification.  The examination findings are pertinent to the current appeal and should have been considered.  However, it does not appear that an additional Supplemental Statement of the Case was furnished.  See 38 C.F.R. §§ 19.31, 19.37(a) (2012).  

The Veteran testified as to limitation of motion which appeared to be greater than shown on recent examination.  For example, he reported that he could not do any work above the shoulder level.  He really worked from the elbow level and kept his arm in a cradled position.  He also reported having painful surgical scars.  The September 2012 examination indicated that the scars were not painful or unstable.  Considering the Veteran's testimony, additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the claimed cervical spine disability, the Veteran contends that this was a result of a May 1989 in-service motor vehicle accident.  The service treatment records dated in June 1989 note that he rolled his car the week prior and was experiencing shoulder pain.  The records do not document any complaints or treatment related to the neck.  

The Veteran submitted private medical records dated in February 2010 indicating that his cervical spine disability was probably secondary to a motor vehicle accident while in the military and that various injuries were all probably interrelated and ultimately related to the 1989 accident.  The physician did not provide any rationale for her statements.  

The Veteran underwent a VA spine examination in June 2010.  The assessment was that of chronic neck pain with right shoulder derangement.  For various reasons, the Board finds this examination inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The examiner provided a negative opinion as to direct service connection.  This opinion appeared to be based on the absence of documented complaints in the service records and the absence of medical documentation of chronic neck problems until recently.  

At the hearing, the Veteran essentially testified that he hurt his shoulder and neck in the referenced accident and this was when all of his problems began.  The Veteran is competent to report that he experienced shoulder and neck pain following the accident and that these symptoms have continued to date.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Any medical opinion should consider the Veteran's lay assertions.

Additionally, the examiner did not address secondary service connection, to include aggravation.  See 38 C.F.R. § 3.310 (2013).  A review of VA records suggests a possible relationship between the shoulder and neck conditions.  For these reasons, the Board finds that an additional examination and opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide VCAA notice pertaining to the current appeal for an increased evaluation for the service-connected right shoulder disability.  

2.  The RO should take all indicated action in order to obtain copies of all medical records from the VA Medical Center in Bay Pines, Florida, since September 2012.  All records obtained should be associated with the claims folder or virtual folders.  

3.  The RO also should take appropriate steps to request copies of all medical records related to fee basis treatment at the Florida Orthopaedic Institute since 2011.  If an authorization is needed, it should be requested from the Veteran.  All records obtained should be associated with the claims folder or virtual folders.  

4.  With regard to any Federal records requested, the RO should follow the procedures as set forth at 38 C.F.R. § 3.159(c)(2).  Regarding any private records requested, the RO should follow the procedures as set forth at 38 C.F.R. § 3.159(c)(1).

5.  Thereafter, the RO should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right shoulder disability.  The claims folder must be available for review.  

In accordance with the latest worksheet for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right shoulder disability, to include any surgical scars.  

A complete rationale for any opinion expressed should be provided.  

6.  The RO should also have the Veteran scheduled a VA examination to determine the nature and likely etiology of the claimed cervical spine disability.  The claims folder must be available for review.

The examiner is requested to review all pertinent records associated with the claims file and is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed cervical spine disability had its clinical onset during service or otherwise was due to an injury or other event of active service to include the 1989 motor vehicle accident.  

In making this determination, the examiner should consider the Veteran's lay assertions that he injured his neck in the referenced motor vehicle accident.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
If the examiner determines that the claimed cervical spine disability is not related to military service, he/she is requested to provide an opinion as to whether it is at least as likely as not that it was either caused or aggravated (permanently worsened) by service-connected right shoulder disability.  If aggravation is found, the examiner is requested to discuss the baseline level of the nonservice-connected disease prior to the onset of aggravation.
 
A complete rationale should be provided for any opinion offered.

7.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2013).

8.  After completing the requested development and any additional development deemed appropriate, the RO must readjudicate the issues of an increased evaluation greater than 30 percent for the service-connected right shoulder disability status post reconstruction and service connection for cervical spine degenerative disc disease and degenerative joint disease in light of all the evidence of record.  The RO must consider all evidence received since the January 2012 Supplemental Statement of the Case.  The RO must also consider whether a separate evaluation is warranted for any surgical scars.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

